FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                             May 4, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
STEVEN COUCH,

      Plaintiff - Appellant,

v.                                                           No. 16-3309
                                                (D.C. No. 5:15-CV-04926-DDC-KGS)
ELLEN MITCHELL; CHRISTINA                                     (D. Kan.)
TROCHECK; MATT FISCHER,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, BALDOCK, and BRISCOE, Circuit Judges.
                  _________________________________

      Steven Couch appeals the district court’s order dismissing his claims. He has

not shown the district court erred, so we affirm.

                                    I. Background

      Couch had an argument with his girlfriend that ended tragically when she shot

and killed herself. Police initially investigated her death as a homicide, and Couch

was arrested and charged in state court with first degree murder and felon in


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
possession of a firearm. When further investigation revealed she committed suicide,

the state charges were dismissed, but Couch ultimately pled guilty to felon in

possession of a firearm in federal court.

      Couch sued a deputy sheriff (Matt Fischer) and two prosecutors (Ellen

Mitchell and Christina Trocheck) who were involved in the state investigation and

prosecution. He raised claims of malicious prosecution and abuse of process, and

alleged the three conspired to violate his First, Fifth, Sixth, and Fourteenth

Amendment rights. The district court granted their motion to dismiss for failure to

state a claim under Fed. R. Civ. P. 12(b)(6). It found that Couch had failed to allege

facts sufficient to establish any of his claims and, regardless, they were time-barred

and all three defendants were entitled to qualified immunity.

                                       II. Analysis

      Couch appears pro se, so we liberally construe his pleadings and ignore

deficiencies as long as “we can reasonably read the pleadings to state a valid claim

on which [he] could prevail.” Diversey v. Schmidly, 738 F.3d 1196, 1199 (10th Cir.

2013) (internal quotation marks omitted). But Couch must follow the same rules of

procedure as other litigants, and we cannot serve as his attorney by “constructing

arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005).

      Even under this liberal standard, Couch’s opening brief falls short. For

example, he accuses the district court of “fail[ing] to rule on issues,” “fail[ing] to

review any facts,” and “rul[ing] on grounds other than those presented to [it].” Aplt.

                                            2
Opening Br. at 2-4. But Couch does not identify any issues or facts the district court

failed to address or any grounds for its ruling that were not adequately presented. He

says the district court did not inform him of his rights under “Rule 56” or appoint an

attorney to represent him, id. at 2-3, but he does not explain why either was required.

Couch also says the statute of limitations did not accrue until he was sentenced in

federal court, but he provides no analysis or authority for this argument. And

regardless, the statute of limitations was only one ground for the district court’s

ruling. See Lebahn v. Nat’l Farmers Union Unif. Pension Plan, 828 F.3d 1180, 1188

(10th Cir. 2016) (“When a district court dismisses a claim on two or more

independent grounds, the appellant must challenge each of those grounds.”).

       Put simply, the cursory statements in Couch’s opening brief are inadequate to

preserve any issues for review. See Bronson v. Swensen, 500 F.3d 1099, 1105

(10th Cir. 2007) (“[C]ursory statements, without supporting analysis and case law,

fail to constitute the kind of briefing that is necessary to avoid application of the

forfeiture doctrine.”).

                                    III. Conclusion

       We affirm the district court’s order of dismissal.


                                             Entered for the Court


                                             Paul J. Kelly, Jr.
                                             Circuit Judge




                                            3